Citation Nr: 0709617	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  00-07 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied claims for service 
connection for PTSD and an increased rating for recurrent 
dislocation of the left shoulder. 

The Board remanded this case in July 2003 for further 
development.  It returns now for appellate consideration.

In an October 2006 communication forwarded to the Board by 
the veteran's Congresswoman, the veteran indicated that he 
could no longer work as a result of his disabilities.  
Numerous medical problems were listed in the communication, 
although the veteran specifically indicated that a heart 
condition prevented him from working.  In the event that a 
veteran indicates that he can no longer maintain employment 
due to a service connected disability, the issue of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, including extraschedular 
consideration under 38 C.F.R. § 4.16(b), is referred to the 
RO for appropriate action.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. West, 12 Vet. 
App. 413, 421 (1999).  As the veteran is not service 
connected for any sort of heart or cardiovascular disorder, 
no action need be taken by the RO.  


The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.




FINDING OF FACT

The veteran's service-connected recurrent dislocation of the 
left shoulder disability results in impingement of the 
shoulder, without impairing active elevation of the shoulder 
to less than forty five degrees of abduction and forward 
flexion.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
recurrent dislocations of the left shoulder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200-5203 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran contends, in essence, that his service connected 
recurrent dislocation of the left shoulder has worsened.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO continued the 20 percent rating the veteran's left 
shoulder dislocations under Diagnostic Code (DC) 5201, for 
limitation of arm motion.  The Board notes that the RO used 
an analogous rating of DC 5201 and DC 5203, which rates 
clavicle and scapula impairment.  The Board concludes that 
this was a typographical error on the part of the RO as the 
rating decision and subsequent statements of the case have 
applied the criteria of DC 5202, which rates other impairment 
of the humerus.  

This issue is complicated by additional left arm impairment 
that is not the result of the service connected disability.  
In 1991, the veteran suffered a cerebrovascular accident 
(CVA), with three more minor CVAs in the 1990's.  The CVAs 
effected the veteran's left side, including his shoulder.  As 
the veteran is not service connected for his CVAs, residuals 
from those events will not be used for ratings purposes.  The 
Board is mindful that, should the evidence not attribute the 
symptomatology to either the CVAs or the recurrent 
dislocations, all of the symptomatology must be used for 
ratings purposes.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (When it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  

Turning to the legal criteria for an increased rating, DC 
5202 covers a range of disorders of the humerus: malunion, 
fibrous union, or nonunion, loss of the head (flail 
shoulder), and recurrent dislocation.  Of those disorders, 
only recurrent dislocation addresses the veteran's 
disability.  As such, no inquiry is necessary into the other 
criteria.  DC 5202 assigns the following ratings for 
recurrent dislocation of the scapulohumeral joint: with 
frequent episodes and guarding of all arm movements, 30 
percent for the major arm, 20 percent for the minor arm; and 
with infrequent episodes, and guarding of movement only at 
the shoulder level, 20 percent for either arm.  The veteran 
is already receiving 20 percent, which is the maximum for 
recurrent dislocation of the minor arm.  Further inquiry into 
this DC is moot.  

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm.  A 20 percent rating is warranted if 
the motion of the arm is limited to shoulder level.  If the 
veteran's disability results in greater limitation of motion 
of the arm, the ratings depend on whether the disability 
affects the veteran's dominant or minor side.  Dominant side 
disabilities, under Code 5201, are rated 30 percent for 
limitation of the arm midway between side and shoulder level 
and 40 percent for limitation of the arm to 25 degrees from 
the side.  Minor side disabilities, on the other hand, are 
rated 20 percent and 30 percent respectively.  38 C.F.R. § 
4.71a, DC 5201.  At the veteran's April 2001 VA examination, 
the examiner noted that the veteran was right handed.  
Accordingly, the criteria for minor side disabilities will be 
applied.  The evidence must show limitation of the arm to 25 
degrees from the side.  

There is no question that the recent VA examinations have 
shown findings that would usually require assigning a 30 
percent disability rating.  That is, VA examinations have 
shown either absent active abduction and forward flexion or 
flexion limited to 10 degrees.  There is no doubt that the 
veteran is now significantly disabled due to his left arm 
restrictions.  However, based on the medical evidence, the 
Board concludes the majority of his left shoulder impairment 
and symptomatology is due to his nonservice-connected CVAs.  
In other words, the determinative question in this case is 
not whether the veteran has symptoms that meet the criteria 
for a rating higher than 20 percent (he does), but whether 
the current complaints and functional impairment are due to 
the service-connected recurrent dislocations or the 
nonservice-connected CVAs.

The evidence shows that the veteran's increased limitation of 
left shoulder motion is attributable to his CVAs.  Prior to 
filing this claim, the veteran had a September 1997 VA 
examination to assess his left shoulder.  On the basis of 
that examination, he was granted a 20 percent rating.  The 
veteran did not inform the examiner that he had had a CVA.  
Instead, he told the examiner that he had a crush injury 
requiring shoulder replacement surgery in service.  The June 
2000 examiner indicated that the veteran had weakness as a 
result of a combination of factors, including the CVAs and 
"functional overlay."  The examiner did not attempt to 
apportion the symptomatology to one disorder or the other.  
The July 1999 and April 2001 examiners did not expressly 
address the question, although the 2001 examiner noted in the 
report that the major problem with the left arm, including 
decreased usage, appears to be more associated with the 
stroke the veteran had.  The May 2005 examiner concluded that 
the veteran continued to have a joint disorder of the left 
shoulder, impingement, but that the increase in his 
limitation of motion since the September 1997 examination was 
due to his CVAs.  The May 2005 opinion is the only opinion 
that directly addresses the question and ascribes a source to 
the increase in functional loss.  It is important, however, 
that the VA outpatient records contain numerous references to 
the residuals of the CVA being weakness and pain in the left 
arm and loss of use of the left hand.

Therefore, the Board cannot conclude that the veteran's 
current impairment is related to his service-connected 
disability.  A medical professional has concluded that the 
current left arm limitation of motion is not part and parcel 
of the service-connected disability.  There is no doubt that 
the veteran currently has symptoms such as pain on motion and 
significantly reduced active mobility of the arm.  However, 
these symptoms do not warrant an increased disability rating 
for his service-connected recurrent dislocation.  It is more 
likely than not that the majority of his current symptoms are 
attributable to nonservice-connected CVAs.  

The Board has reviewed the veteran's claims file and found 
the last assessment of the shoulder prior to the CVAs, a 
February 1989 VA examination.  At that examination, the 
veteran had a range of motion that was within normal limits, 
with grip strength that was equal bilaterally.  The veteran 
had some mild pain in the shoulder.  X-rays showed no 
additional disorder.  This clearly does not meet the criteria 
for a higher rating.  Even using the September 1997 VA 
examination results does not yield a higher rating.  The 
veteran's abduction and forward flexion were to forty five 
degrees and he had internal rotation to forty five degrees 
with external rotation to sixty degrees.  The preponderance 
of the evidence shows that the veteran's increase beyond 
forty five degrees forward flexion and abduction is solely 
attributable to his nonservice connected CVAs.  As such, the 
Board concludes that the criteria for a higher rating on the 
sole basis of the veteran's service connected recurrent 
dislocation of the left shoulder are not met.

The Board has also considered other possible ratings for the 
shoulder.  Only two other codes are pertain to the joint: 
ankylosis of the scapulohumeral joint (DC 5200) and 
impairment of the clavicle and scapula (DC 5203).  There is 
no evidence that the joint is ankylosed or that the 
disability relates to the clavicle and scapula.

The Board has considered the rule of DeLuca, supra.  There is 
no indication of flare ups or additional functional loss 
beyond what has been measured on examination.  The evidence 
of the veteran's shoulder function does not indicate that he 
had flare ups or painful motion.  It merely noted that he had 
mild pain.  There is no indication that the veteran suffers 
any additional functional loss due to the recurrent 
dislocations that is not compensated by his 20 percent 
rating.  As such, the Board concludes that a higher rating 
based on DeLuca considerations is not warranted.  

At an August 1999 follow up to the July 1999 VA examination, 
the veteran had an MRI performed.  Mild impingement and 
degenerative joint disease were noted.  Both prior and 
subsequent radiographic studies from 1997, 2001 and 2005 have 
only noted impingement, if anything at all.  The x-rays have 
been reviewed by at least three other doctors who did not 
diagnose degenerative joint disease.  Regardless, even if the 
veteran did have degenerative joint disease of the shoulder, 
that would be rated based on the resulting limitation of 
motion, which is the basis of the rating he now has.  
Accordingly, an additional rating based on degenerative joint 
disease is not warranted.  

The Board concludes that the criteria for an increased rating 
have not been met.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an increased rating for recurrent dislocation 
of the left shoulder.  See Gilbert, 1 Vet. App. at 53.



II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in April 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in April 2004, he was 
provided two and a half years to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in October 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the RO continued the 20 percent disability rating at 
issue here for the veteran's service-connected left shoulder 
disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  Id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical and personnel 
records and VA medical records are in the file.  The veteran 
has not identified any private treatment records relevant to 
these claims.  The veteran has not provided any additional 
information, as requested of him in the Board's remand and 
the April 2004 VCAA letter.  Without such information, VA can 
do no more to help the veteran establish his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination for 
his left shoulder in 1999, 2001 and 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's left shoulder 
condition since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 1999, 2001, and 2005 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
dislocation of the left shoulder is denied.

REMAND

In the Board's July 2003 remand, the RO was instructed to 
request unit records to help verify the veteran's stressors.  
The RO sent a request to the U.S. Armed Services Center for 
Unit Records and Research, now called the U.S. Army and Joint 
Services Records and Research Center (JSRRC), requesting 
records for Company D of the 1st Training Battalion, 3rd 
Training Brigade and for Company E of the 3rd Training 
Battalion, also of the 3rd Training Brigade.  JSRRC responded 
in October 2006 that the available unit records in their 
possession did not reveal any information relevant to the 
veteran's claim.  JSRRC recommended that a search of the 
Morning Reports, which are on file with the National 
Personnel Records Center (NPRC), be performed.  The NPRC had 
previously performed a unit records search, which includes 
Morning Reports, in 2001, indicating to the RO that no 
information was available.  The RO concluded that a follow up 
search with the NPRC was unnecessary and denied the claim.  

The Board notes that the 2001 NPRC search reviewed the 
records of Company E, 3rd Training Battalion.  There is no 
indication that Company D, 1st Training Battalion records 
were reviewed.  The veteran's service personnel records 
indicate that, at the time of his alleged stressors, he was 
assigned to Company D.  The Board concludes that the case 
must be remanded for a Morning Report search through the NPRC 
for information that might verify the veteran's stressors.  

Also in the Board's prior remand, the Board noted that the 
veteran would require a VA examination to determine the 
nature, extent and likely etiology of any psychiatric 
disorders.  This examination was to be done only if 
verification of the veteran's stressors was obtained.  The 
Board reiterates this instruction to ensure all necessary 
development is completed.  

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should contact the National 
Personnel Records Center (NPRC) and 
request a records search to verify the 
veteran's stressors for Company D, 1st 
Training Battalion, 3rd Brigade.  
Specifically, NPRC should review morning 
reports for this unit for (a) December 
1967 to verify a bus crash that killed 
several serviceman, and (b) March or May 
1968 for the deaths of individuals last 
names beginning with S. and J. (see claims 
file).

2.  If at least one claimed stressor is 
confirmed, the AMC should schedule the 
veteran for a psychiatric examination to 
determine the nature and extent of any 
psychiatric disability (other than the 
service- connected major depression) found 
to be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations must be scheduled.  
The claims folder must be made available 
to the examiner, and the examiner must 
verify that the claims folder has, in 
fact, been reviewed.  A diagnosis of PTSD 
must be confirmed or ruled out.  If PTSD 
is not diagnosed, the examiner must 
explain why the veteran does not meet the 
criteria for that diagnosis. If PTSD is 
diagnosed, the examiner must identify and 
explain the elements supporting the 
diagnosis including the stressor(s) 
accountable for the disorder.  The 
examiner must set forth the rationale of 
any opinions expressed.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the AMC 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


